This is a personal injury suit, which resulted in a verdict and judgment for the defendant, and the plaintiff has appealed.
The first assignment of error complains of the action of the trial court in giving a special charge requested by the defendant, by which the jury were instructed to find a verdict for the defendant, if they believed from the evidence that the defendant stopped its train a reasonably sufficient time for the plaintiff to alight therefrom. It is contended, and correctly so, that the charge referred to was in conflict with the main charge given by the court, which followed the averments in the plaintiff's petition, and authorized a recovery if the defendant was guilty of negligence in failing to stop the train a reasonably sufficient length of time for the plaintiff to alight therefrom in safety, or in not assisting the plaintiff to alight from the train, or in failing to provide a step-box upon which the plaintiff might alight. The court should not have given these conflicting instructions. Baker v. Ashe,80 Tex. 356, 16 S.W. 36.
The second assignment complains of the refusal of a charge requested by the plaintiff, instructing the jury that, if they believed from the evidence that defendant's employés in charge of its train failed to stop a reasonably sufficient time for the plaintiff to alight in safety, such failure would be negligence. As an original proposition we do not think the court should have submitted any question of negligence concerning the stopping of the train a sufficient length of time to allow the plaintiff a reasonable time to alight therefrom.
By selling the plaintiff a ticket to the station in question, the defendant bound itself by contract to transport him to that station, and stop the train there long enough to allow him a reasonable time to get off, and, if it failed to allow him such reasonable time, it breached its contract and became liable for any injury resulting therefrom, regardless of any question of negligence.
However, as the court tried the case upon the theory of negligence vel non as to the failure to stop the train long enough to allow the plaintiff reasonable time to disembark, we think it should have given the special charge requested by the plaintiff.
We overrule the third assignment, because we do not think the testimony presented the question of defendant's negligence in failing to stop the train at a proper place. Nor did it raise any question of negligence as to not assisting plaintiff to alight from the train.
The fourth assignment complains of the action of the trial court in giving a special instruction requested by the defendant, which reads as follows: "If you believe from the evidence that the plaintiff disembarked in safety from defendant's passenger train at Fowler on the occasion in question, but that after so disembarking he continued to hold on unnecessarily to the iron railing or guard attached to the coach at the place where plaintiff disembarked, and you further believe that plaintiff was injured, if you believe he was injured, by reason of his continuing to hold unnecessarily to such railing, then and in such event you will find a verdict for the defendant." This charge is objected to upon the ground, among others, that *Page 821 
it required the jury to find for the defendant if it found that the plaintiff committed the acts therein referred to, without requiring a finding that such acts constituted negligence on the part of the plaintiff. We sustain that objection and hold that it was error to give that charge.
We do not think error was committed in giving the charge complained of in the fifth and last assignment.
On account of the errors pointed out in this opinion, the judgment is reversed, and the cause remanded.
Reversed and remanded.